Case 3:20-cv-00038-NKM-JCH Document 61 Filed 03/17/21 Page 1 of 2 Pageid#: 536



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


   GREGORY CONTE, et al.,
                                                       CASE NO. 3:20-cv-38
                                     Plaintiffs,

                         v.                            ORDER

   COMMONWEALTH OF VIRGINIA, et al.,
                                                       JUDGE NORMAN K. MOON
                                    Defendants.



         This matter is before the Court on its own motion. A district court possesses inherent power

 to stay an action before it. Landis v. North American Co., 299 U.S. 254–55 (1936). The Court must

 weigh competing interests and consider the effect a stay may have on the Court’s docket, on

 counsel, and on the litigants. Id. Additionally, the Court must ensure that the stay is not

 “immoderate” and limit the scope of the stay within a reasonable time frame. Id. at 257. Thus,

 given the considerations outlined in Landis, the Court finds that this action should be stayed

 pending the outcome of the Fourth Circuit’s decision in Kessler v. City of Charlottesville, No. 20-

 1704.

         Defendants have submitted four motions to dismiss for failure to state a claim and one

 motion to dismiss for lack of jurisdiction. Dkts. 10, 16, 21, 23, 28. Plaintiffs oppose these motions.

 The Court finds that the parties in this action will not be unduly prejudiced by the stay. The Fourth

 Circuit has already set a briefing schedule in Kessler. Further, because many of the issues in

 Kessler are substantially similar to the issues before the Court in this case, it could prove to be a

 waste of judicial resources to resolve the pending motions prior to a ruling by the Fourth Circuit.
Case 3:20-cv-00038-NKM-JCH Document 61 Filed 03/17/21 Page 2 of 2 Pageid#: 537




 The Court further finds that the benefit to the Court and the parties from awaiting the decision

 would outweigh the harm from additional delay.

        Accordingly, this Court will STAY this action until fifteen (15) days after issuance of the

 Fourth Circuit’s mandate in Kessler. The Court DIRECTS the parties to file a status report within

 fifteen (15) days of the Fourth Circuit’s issuance of its mandate in Kessler. The parties should state

 in their report whether, in their view, supplemental briefing would be useful.

        It is so ORDERED. The Clerk of the Court is directed to send a copy of this Order to all

 counsel of record.

        Entered this 17th day of March, 2021.




                                               –2–
